United States Court of Appeals
                        For the First Circuit


No. 20-1944

           GASPEE PROJECT and ILLINOIS OPPORTUNITY PROJECT,

                       Plaintiffs, Appellants,

                                  v.

   DIANE C. MEDEROS, in her official capacity as member of the
          Rhode Island State Board of Elections, ET AL.,

                        Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

             [Hon. Mary S. McElroy, U.S. District Judge]


                                Before

                  Barron and Selya, Circuit Judges,
               and Delgado-Hernández,* District Judge.




     Daniel R. Suhr, with whom Jeffrey M. Schwab, Liberty Justice
Center, Joseph S. Larisa, Jr., and Larisa Law were on brief, for
appellants.
     Katherine Connolly Sadeck, Special Assistant Attorney
General, with whom Peter F. Neronha, Attorney General of Rhode
Island, was on brief, for appellees.
     Megan P. McAllen, Tara Malloy, Austin Graham, and Campaign
Legal Center on brief for Campaign Legal Center, Common Cause Rhode
Island, and League of Women Voters of Rhode Island, amici curiae.



     *   Of the District of Puerto Rico, sitting by designation.
September 14, 2021
             SELYA, Circuit Judge.            The Rhode Island General Assembly

has enacted a comprehensive statutory scheme designed to increase

transparency in regard to election-related spending.                          The law

requires limited disclosure of funding sources responsible for

certain independent expenditures and electioneering communications

(as defined).       The appellants — two organizations that fall within

the     statutory    sweep     —     challenge      particular        disclosure    and

disclaimer    provisions,          positing      that   those    provisions    do   not

withstand the requisite degree of scrutiny and, in any event, that

they infringe constitutionally protected privacy, associational,

and free-speech rights.             The district court, in a comprehensive

rescript, rejected the appellants' multifaceted facial challenge.

See Gaspee Project v. Mederos, 482 F. Supp. 3d 11, 13 (D.R.I.

2020).    After careful consideration, we affirm.

                                             I

             We briefly rehearse the relevant facts and travel of the

case.     The Rhode Island State Board of Elections is the state

agency chiefly responsible for administering and enforcing the

Independent Expenditures and Electioneering Communications Act

(the Act).      See R.I. Gen. Laws § 17-25.3-4(b).                     The plaintiffs

(appellants     here)    are       the   Gaspee     Project      and    the   Illinois

Opportunity     Project.              Both       entities       are    not-for-profit

organizations that engage in issue advocacy related to matters of

public policy.       They have sued the seven members of the Board of


                                         - 3 -
Elections in their official capacities (and we henceforth refer to

the defendants, collectively, as "the Board").

            At a high level of generality, the appellants allege

that various aspects of Rhode Island law compelling disclosure of

the    identities     of    certain    donors    and   certain   disclaimers

transgress their rights under the First Amendment. See U.S. Const.

amend. I.    The regulatory scheme that they challenge came into

effect in 2012, when the Rhode Island General Assembly passed the

Act.   See R.I. Gen. Laws § 17-25.3.            This legislative initiative

followed closely on the heels of a landmark Supreme Court decision

that invalidated certain restrictions on corporations' independent

expenditures while upholding various disclosure and disclaimer

requirements imposed under federal law.             See Citizens United v.

FEC, 558 U.S. 310, 372 (2010).

            The Act's disclosure and disclaimer requirements relate

to persons or entities that spend $1,000 or more in any calendar

year for either of two types of defined activities:              "independent

expenditures" or "electioneering communications."            R.I. Gen. Laws

§ 17-25.3-1.        Those   disclosure   requirements,    though,    are   not

absolute.   They provide, for instance, that covered organizations

need not disclose any donor who elects not to have his donation

used in the funding of independent expenditures or electioneering

communications.      See id. § 17-25.3-1(i).




                                      - 4 -
                The   Act    defines   an    "independent         expenditure"    as   an

expenditure that, when taken in context, "expressly advocates the

election or defeat of a clearly identified candidate, or the

passage or defeat of a referendum."1 Id. § 17-25-3(17). It exempts

from the definition of independent expenditures, however, "news

stor[ies], commentar[ies], or editorial[s]," "candidate debate[s]

or forum[s]," or "communications made by any business entity to

its members, owners, stockholders, or employees" as well as most

"internet       communications."            Id.   § 17-25-3(17)(i)(A)-(D).             An

"electioneering             communication"        is     a        communication    that

"unambiguously identifies a candidate or referendum" and which is

made within sixty days of a general election or referendum or

within thirty days of a primary election.                     Id. § 17-25-3(16).

                The appellants challenge three requirements that the Act

imposes on organizations (including the appellants) that cross the

$1,000 threshold.           First, they challenge the requirement that the

organization must file a report with the Board disclosing all

donors who contributed $1,000 or more to the organization's general

fund       if   the   general     fund      was   used       to    finance   qualifying

expenditures.         See id. § 17-25.3-1(h).          Second, they challenge the

requirement that covered organizations must register with the




       The Act incorporates definitions found in an earlier
       1

statute, namely, the Rhode Island Campaign Contributions and
Expenditures Reporting Act, R.I. Gen. Laws § 17-25-3.


                                         - 5 -
Board and furnish their names and mailing addresses.            See id.

§ 17-25.3-1(f).     Third,    they   challenge   the   requirement   that

covered organizations must include their own names and list their

five largest donors from the previous year on the electioneering

communication itself (subject, however, to several exceptions).

See id. § 17-25.3-3.      In all cases — regardless of whether it

appears in television, mail, radio, or internet advertising — the

list of donors is limited to those who are required to be disclosed

in such a report.   See id. § 17-25.3-3(a), (c)(3), (d)(3)(A), (e).

And with respect to printed communications, the requirement does

not apply to news editorials, campaign paraphernalia (such as

campaign buttons and bumper stickers), or signage measuring under

thirty-two square feet.      See id. § 17-25.3-3(b).

          Invoking 42 U.S.C. § 1983, the appellants repaired to

the United States District Court for the District of Rhode Island

and filed suit against the Board.        In their amended complaint,

they sought a declaration that the challenged provisions violated

their privacy, associational, and free-speech rights under the

First Amendment.    The amended complaint alleged — and we take as

true — that the appellants come within the purview of the Act

because they each intended to spend over $1,000 in connection with

"paid issue-advocacy communications" regarding the impact of local

referenda on property taxes.     The appellants also alleged — and we




                                 - 6 -
take as true — that these communications would not include any

"express ballot-advocacy."

            The Board moved to dismiss the amended complaint for

failure to state a cognizable claim.               See Fed. R. Civ. P. 12(b)(6).

At a hearing held on July 21, 2020, the appellants represented

that   they      were   mounting      only     a    facial   challenge     to     the

constitutionality of the Act. The district court reserved decision

and later granted the motion to dismiss.               See Gaspee, 482 F. Supp.

3d at 13.       Applying exacting scrutiny, the court determined that

the challenged provisions of the Act passed constitutional muster.

See id. at 16-20.         Pertinently, the court held that the Board's

interest in an informed electorate with respect to the funding of

political     speech    was     sufficiently        important   to    justify    the

challenged provisions of the Act.              See id. at 17-18.        It further

held that those provisions were substantially related to that

important governmental interest.             See id. at 18-20.        Finally, the

court rejected the appellants' counter-arguments as to why, all

else aside, the challenged provisions violated their privacy,

associational, and/or free-speech rights.               See id. at 20-22.       This

timely appeal followed.

                                        II

            A    matter    of    jurisdictional        dimension      demands    our

immediate     attention.        The   dispute      between   the     parties    first

surfaced in the context of the 2020 election cycle, which now has


                                       - 7 -
run its course.     Even though the parties have proceeded on the

assumption that the     dispute is still       velivolant, we have an

independent obligation to determine whether it is moot.                See

Weaver's Cove Energy, LLC v. R.I. Coastal Res. Mgmt. Council, 589

F.3d 458, 467 (1st Cir. 2009).

           A dispute is moot only "when the issues presented are no

longer live or the parties lack a legally cognizable interest in

the outcome."    Town of Portsmouth v. Lewis, 813 F.3d 54, 58 (1st

Cir. 2016) (internal citation omitted).        Withal, there is a well-

established     exception   to   the    mootness   doctrine   for    cases

presenting issues that are "capable of repetition, yet evading

review."   Barr v. Galvin, 626 F.3d 99, 105 (1st Cir. 2010) (quoting

S. Pac. Terminal Co. v. Interstate Com. Comm'n, 219 U.S. 498, 515

(1911)). Cases in the election context are not moot simply because

the election is over, at least when the allegedly aggrieved parties

are likely to be subject to the challenged regulation in the

future.    See FEC v. Wisc. Right to Life, Inc., 551 U.S. 449, 462

(2007); Barr, 626 F.3d at 106.         That is the situation here:     the

Act is still on the books, and the appellants assert — without

contradiction — that they plan to engage in similar advocacy during

future election cycles.     The dispute, therefore, is not moot.       See

Storer v. Brown, 415 U.S. 724, 737 n.8 (1974) (holding challenge

to election regulation not moot despite election being "long over"




                                  - 8 -
because regulation remained in effect and applied to "future

elections").

                                          III

            With the specter of mootness laid to rest, we review the

district court's grant of the Board's motion to dismiss de novo.

See Maloy v. Ballori-Lage, 744 F.3d 250, 252 (1st Cir. 2014); SEC

v. Tambone, 597 F.3d 436, 441 (1st Cir. 2010) (en banc).                 "In the

process, we accept as true all well-pleaded facts set out in the

complaint and indulge all reasonable inferences in favor of the

pleader."    Tambone, 597 F.3d at 441.

            The appellants argue that the challenged provisions of

the Act cannot withstand the requisite degree of constitutional

scrutiny.      And   even    if    they    do,    the   appellants    say,   three

additional lines of argument operate to invalidate the challenged

provisions.     The first such line of argument posits that the

challenged provisions violate the appellants' right to engage

anonymously in political speech.                Their second line of argument

posits that the challenged provisions violate their right to

associational privacy.           Their third line of argument posits that

the Act's on-ad disclaimer requirement forces the appellants to

engage in an unconstitutional species of compelled speech.

            Our analysis proceeds in two main parts, each with

subparts.      First,       we    establish       the   appropriate    level   of

constitutional scrutiny — here, exacting scrutiny — and then


                                      - 9 -
explain why the Act survives that level of scrutiny. We thereafter

proceed to address the appellants' trio of counter-arguments.

                                       A

          Regulations that burden political speech must typically

withstand strict scrutiny.      See Citizens United, 558 U.S. at 340.

This baseline rule applies to many aspects of election law.                 See,

e.g., id. at 339; Wis. Right to Life, 551 U.S. at 465-66.                   Even

so, disclosure and disclaimer regimes are cut from different cloth.

See, e.g., Citizens United, 558 U.S. at 366; McConnell v. FEC, 540

U.S. 93, 201 (2003); Buckley v. Valeo, 424 U.S. 1, 75-76 (1976);

Nat'l Org. for Marriage v. McKee (NOM), 649 F.3d 34, 55 (1st Cir.

2012); cf. Ams. for Prosp. Found. v. Bonta, 141 S. Ct. 2373, 2382-

83   (2021)    (explaining     unique      context      of   laws     compelling

disclosure).

          This    distinction    arises       because   —    unlike   limits    on

election-related    spending     —     election-related        disclosure      and

disclaimer requirements "impose no ceiling on campaign-related

activities."     Citizens United, 558 U.S. at 366 (quoting Buckley

424 U.S. at 64).    Nor do they "prevent anyone from speaking."                Id.

(quoting McConnell, 540 U.S. at 201 (internal quotation marks and

brackets omitted)).    Against this backdrop, the Supreme Court has

described disclosure and disclaimer regimes, in the election-law

context, as "less restrictive alternative[s] to more comprehensive

regulations of speech."      Id. at 369.


                                     - 10 -
             Given    this   taxonomy,    it    is   unsurprising      that   such

disclosure and disclaimer requirements are subject to a less

intense standard of constitutional review.               That standard bears

the label of "exacting scrutiny."              Id. at 366; NOM, 649 F.3d at

55; cf. Ams. for Prosp., 141 S. Ct. at 2883 (applying exacting

scrutiny to disclosure laws outside the election context).                    Such

a level of scrutiny has been infused in the Court's approach to

disclosure and disclaimer regimes for decades.                 See Buckley, 424

U.S.    at   64-65   (considering     compelled      disclosure   of     election-

related spending).

             To withstand exacting scrutiny, a law or regulation must

be     narrowly      tailored    to   serve     a    sufficiently      important

governmental interest.          See Ams. for Prosp., 141 S. Ct. at 2383.

Prior to the Court's recent decision in Americans for Prosperity,

exacting     scrutiny    was    widely   understood      to    require    only   a

"substantial relation" between the challenged regulation and the

governmental interest.          NOM, 649 F.3d at 55.           In refining its

articulation of exacting scrutiny, the Americans for Prosperity

Court heightened this requirement, emphasizing that "[i]n the

First Amendment context, fit matters." 141 S. Ct. at 2384 (quoting

McCutcheon v. FEC, 572 U.S. 185, 218 (2014)).                 The Court went on

to say that exacting scrutiny "require[s] a fit that is not

necessarily perfect, but reasonable."                Id. (quoting McCutcheon,

572 U.S. at 218).       A "[s]ubstantial relation is necessary but not


                                      - 11 -
sufficient"     for    a   challenged        requirement       to   survive     exacting

scrutiny.     Id.     And in addition, "the challenged requirement must

be narrowly tailored to the interest it promotes."                       Id.

                                             1

             Before applying this more muscular test for exacting

scrutiny, we first must resolve a threshold matter.                          That matter

concerns the import, if any, of the appellants' ipse dixit that

express advocacy and issue advocacy trigger different degrees of

scrutiny.     Specifically, the appellants argue that cases such as

Buckley, McConnell, and Citizens United are inapposite because

those   cases      deal    primarily     with      express     advocacy        (that   is,

candidates and political action committees (PACs)), not with issue

advocacy     (that     is,    the     mere       conveying     of     information      and

education), which is the appellants' avowed stock and trade.

             For     present        purposes,      the    distinction          that    the

appellants draw does not make a difference.                           In the election

context, the Supreme Court has rejected the attempt to distinguish

between    express     advocacy       and     issue    advocacy       when    evaluating

disclosure    laws     —     even    though      the   Court    has    deemed     such   a

distinction relevant when evaluating limits on expenditures.                           See

Citizens United, 558 U.S. at 368-69.                   This makes perfect sense.

As we explained in NOM, the Court has cabined the application of

limits on expenditures to express advocacy in part because it was

concerned that such laws impermissibly regulated a substantial


                                        - 12 -
amount of constitutionally protected speech.             See 649 F.3d at 54.

Unlike limits on expenditures (which place a brake on political

speech), disclosure regimes do not limit political speech at all.

A disclosure regime is, therefore, "a less restrictive alternative

to more comprehensive regulations of speech."               Citizens United,

558 U.S. at 369.

             Seen in this light, there is no principled basis for us

to distinguish between express advocacy and issue advocacy with

respect to election-law disclosure regimes.              The distinction is

viable solely in the context of limits on independent expenditures,

see   NOM,    649   F.3d   at   54,   and   it    is     irrelevant   in   the

disclosure/disclaimer context.2        Our sister circuits have, with

conspicuous     consistency,    rejected    the        appellants'    proposed

distinction, see, e.g., Del. Strong Fams. v. Denn, 793 F.3d 304,

308 (3d Cir. 2015); Human Life of Wash. Inc. v. Brumsickle, 624

F.3d 990, 1016 (9th Cir. 2010), and so do we.




      2We take no view on the appellants' attempt to categorize
their mailings as nothing more than informational materials.
Although the appellants' proposed mailings do not expressly
advocate how voters should vote on the referenda to which they
refer, they identify the particular referenda and forecast the
negative consequences that will supposedly flow from certain
outcomes. Communications such as these, which subtly advocate for
a position even though not including explicit directives on how to
vote, illustrate why federal courts regularly have spurned rigid
distinctions between express advocacy and issue advocacy in the
election-law disclosure context.


                                  - 13 -
                                           2

            Having set the appellants' proposed distinction to one

side, we turn to the question of whether the Board's proffered

justification     is    sufficiently       important        to    support   the   Act's

disclosure and disclaimer regime.                See Ams. for Prosp., 141 S. Ct.

at 2383.     To this end, the Board submits that its interest in

promoting an informed electorate is adequate to support the Act's

disclosure and disclaimer requirements.                The amici, whose insights

we appreciate, echo this refrain.                The appellants rejoin that the

Board's informational interest is weak and, thus, insufficient to

justify the compelled disclosure and disclaimer regime.

            The case law makes pellucid that the Board's interest in

an informed electorate vis-à-vis the source of election-related

spending    is      sufficiently       important       to        support    reasonable

disclosure and disclaimer regulations.                 See Buckley, 424 U.S. at

14-15 ("In a republic where the people are sovereign, the ability

of the citizenry to make informed choices . . . is essential.").

The Buckley Court, for example, upheld disclosure requirements for

independent expenditures.            See id. at 75-76.             It explained that

"provid[ing] the electorate with information as to where political

campaign    money      comes    from,"     id.    at   66    (internal      quotations

omitted),    is      sufficient       to       outweigh     the     possibility     of

infringement on First Amendment freedoms because it concerns "the

free   functioning      of     our   national      institutions,"      id.    (quoting


                                       - 14 -
Communist Party v. Subversive Activities Control Bd., 367 U.S. 1,

97 (1961)).

             The     Supreme    Court       built   on    this     foundation        when

addressing    challenges        to    the    Bipartisan        Campaign     Reform    Act

(BCRA).   See Pub. L. No. 107-155 (2002).                      The McConnell Court

accepted the informational interest articulated in Buckley as

sufficiently       important     to    justify      a    new    set    of   disclosure

requirements encompassed within Title II of the BCRA.                          See 540

U.S. at 196.         It concluded that Buckley "foreclose[d] a facial

attack" on the BCRA's requirement that entities meeting a spending

threshold on electioneering communications must disclose a certain

subset of donors.3       Id. at 197.

             In Citizens United, the Supreme Court reaffirmed its

view that the government's interest in an informed electorate is

sufficient     to     justify    reasonable         disclosure        and   disclaimer

provisions.        See 558 U.S. at 368-69.          There, the Court considered

(among other things) challenges to the BCRA's disclosure and

disclaimer requirements as applied both to a film attacking a


     3 The McConnell Court's conclusion was reached with respect
to section 201 of the BCRA, which amended the law considered in
Buckley. Section 201 requires a corporation or labor union that
spends $10,000 or more on qualifying communications to file a
disclosure identifying any donors of $1,000 or more. See Pub. L.
No. 107-155, § 201. There is a marked similarity between section
201 of the BCRA and the Rhode Island regulations that are
challenged here: the Act requires a comparable disclosure if the
covered organization spends $1,000 or more on qualifying
communications. See R.I. Gen. Laws § 17-25.3-1(h).


                                        - 15 -
presidential candidate and to advertisements for that film.                      See

id.   Citing Buckley and McConnell, the Court reiterated the value

of an electorate with knowledge about those responsible for speech

during the period shortly before an election. See id. at 369.

             The law in this circuit is of a piece with the Supreme

Court's approach.         In NOM, we held that Maine's interest in an

informed     electorate     was     sufficiently      important        to   justify

reasonable disclosure and disclaimer requirements.4                   See 649 F.3d

at 56-58.     We added that the government's interest in an informed

electorate     extends     beyond     the    dissemination       of    information

concerning candidates for office.            See id. at 57.       Rather, "there

is an equally compelling interest in identifying the speakers

behind politically oriented messages."               Id.    This is especially

true in the age of new media, given the proliferation of speakers

in the marketplace of ideas.           See id.       Consequently, reasonable

disclosure    regimes     "enable[]    the     electorate   to    make      informed

decisions    and   give    proper     weight    to   different        speakers   and

messages."    Citizens United, 558 U.S. at 371.

             Justice     Brandeis     famously       observed     that       "public

discussion is a political duty."            Whitney v. California, 274 U.S.


      4On the same day, we upheld the constitutionality of Rhode
Island's previous campaign finance scheme.     See Nat'l Org. for
Marriage v. Daluz, 654 F.3d 115, 116 (1st Cir. 2011). We found
that Rhode Island's interest in an informed electorate was
sufficient to justify a disclosure and disclaimer regime. See id.
at 118.


                                      - 16 -
357, 375-76 (Brandeis, J., concurring).              Through the "discovery

and spread of political truth," public discussion allows us to

apply our "power of reason."         Id.   The failure to uphold that duty

in   the   sphere   of   elections    would   be    most    devasting        to   our

democracy.     And yet, in this setting, the public faces an uphill

battle of identifying whether and how money is talking.                        Given

these concerns, we hold that Rhode Island's interest in an informed

electorate     is   sufficiently     important      to     satisfy     the     first

imperative of exacting scrutiny.           And with this holding in place,

we turn to the Act's specific requirements.

                                       3

             The next question is whether the Act's disclosure and

disclaimer    requirements    are    narrowly      tailored   to     the     Board's

informational interest.       See Ams. for Prosp., 141 S. Ct. at 2383.

Those requirements need not reflect the least restrictive means

available to achieve the Board's goals, but they need to achieve

a reasonable fit.        See id. at 2384.       Here, the appellants train

their fire on three provisions of the Act:                the requirement that

covered    organizations     disclose      donors    of    over      $1,000;      the

requirement that covered organizations disclose their own identity

to the Board; and the requirement that covered organizations

identify themselves and their five largest donors on certain

electioneering communications.         As we explain below, we think that




                                     - 17 -
both   the   disclosure       and   disclaimer      requirements     are   narrowly

tailored to further the Board's interest in an informed electorate.

             We start with the first two challenged provisions, which

require certain organizations to disclose particular information

to the Board.     The provisions of the Act (including the disclosure

and disclaimer requirements) apply only to organizations that

satisfy a series of criteria.              The first criterion is a spending

threshold:     the Act applies if an organization spends $1,000 or

more on independent expenditures or electioneering communications

within one calendar year.           See R.I. Gen. Laws § 17-25.3-1(b).          The

Supreme Court upheld similar disclosure requirements in Citizens

United,      focusing    on     the       close     relationship     between    the

requirements and the public's interest in knowing who is speaking

as an election approached.            See 558 U.S. at 369.         Consistent with

this focus, the spending threshold tailors the Act to reach only

larger spenders in the election arena and at the same time shapes

the Act's coverage to capture organizations involved in election-

related spending as opposed to those engaged in more general

political speech.        With respect to covered organizations, this

spending     threshold    helps      to    ensure    that   the    electorate   can

understand who is speaking and, thus, to "give proper weight to

different speakers and messages" when deciding how to vote.                     Id.

at 371.




                                       - 18 -
             In addition to the spending threshold, the Act contains

temporal limitations that tether the Act's disclosure requirements

to the Board's informational interest.          The fact that the Act only

applies when an organization crosses the spending threshold and

spends that money in a particular time frame — within one year of

an election for independent expenditures and, for electioneering

communications, within either thirty or sixty days of an election

(depending on the type) — links the challenged requirements neatly

to the Board's objective of securing an informed electorate.            See

Nat'l Ass'n for Gun Rights, Inc. v. Mangan, 933 F.3d 1102, 1118

(9th Cir. 2019); Del. Strong Fams., 793 F.3d at 311; Vt. Right to

Life Comm., Inc. v. Sorrell, 758 F.3d 118, 134 (2d Cir. 2014).

The Act's time frames for disclosure are no longer than either

those in the Maine statute discussed in NOM, see 649 F.3d at 42-

43, or those in the BCRA, see Citizens United, 558 U.S. at 366-67

(describing BCRA § 201, currently codified at 52 U.S.C. § 30104).

             The Act is narrowed further by another aspect of the way

in   which    it    defines   "electioneering    communication."    Such   a

communication must be "targeted to the relevant electorate."           R.I.

Gen.   Laws        § 17-25-3(16).     An     electioneering   communication

satisfies this targeting requirement only if it "can be received

by two thousand . . . or more persons in the district the candidate

seeks to represent or the constituency voting on the referendum."

See id.      This limitation further ties the Act's coverage (in the


                                    - 19 -
case     of        electioneering        communications)         to     the     Board's

informational         interest     by    requiring       disclosure    only    when    the

relevant electorate receives the communication.                       Notwithstanding

the Act's other requirements, covered organizations are free to

speak without disclosure when addressing audiences disconnected

from the upcoming election.

               The appellants make much of the fact that the Act's

disclosure and disclaimer provisions apply to general funds, even

though other regimes (such as the BCRA) require that organizations

subject       to   disclosure      requirements      establish        segregated      bank

accounts to avoid disclosure of individual names.                       See 52 U.S.C.

§ 30104(f)(2)(E)-(F).            The application of the Act to general funds

is problematic, the appellants suggest, because many general-fund

donors may not endorse all of an organization's election-related

expenditures.         This suggestion, though, fails to take into account

the    fact    that       —   unlike    the   BCRA   —    the   Act    provides      ample

opportunity for donors to opt out from having their donations used

for independent expenditures or electioneering communications,

even if the entity to which they contribute has not created a

segregated fund.

               Importantly, the Act provides off-ramps for individuals

who wish to engage in some form of political speech but prefer to

avoid attribution.             To begin, such an individual may choose to

contribute         less   than   $1,000;      covered     organizations       need    only


                                          - 20 -
disclose donors who contribute $1,000 or more during the relevant

time frame.     See R.I. Gen. Laws § 17-25.3-1(h).          This readily

available means of avoiding disclosure punches a sizable hole in

the appellants' insistence that the Act's disclosure requirements

are tantamount to the compelled disclosure of membership lists.

Nor does the Act require disclosure of individuals who meet the

$1,000 threshold but opt out of having their monies used for

independent expenditures or electioneering communications.             See

id. § 17-25.3-1(i).

          Taken together, these limitations on the Act's reach

only require disclosure of relatively large donors who choose to

engage in election-related speech.        The Act simply does not apply

to others, including those who engage in political speech outside

the election context.    Given this circumscription and given the

continuing force of the Court's rulings in Citizens United and our

rulings in NOM, the challenged provisions are narrowly tailored to

enable "the citizenry to make informed choices" at the polls about

issues of public import.    Buckley, 424 U.S. at 14-15.           Indeed,

Rhode Island's $1,000 trigger point for disclosure of donors is

higher than the trigger point upheld in NOM for reporting PAC

contributors.   See NOM, 649 F.3d at 42 ("A major-purpose PAC must

report any contribution to the PAC of more than $50 (including the

name,   address,   occupation,    and     place   of   business   of   the

contributor).").   It is also no lower than the contributor trigger


                                 - 21 -
point upheld in Citizens United.                 See Citizens United, 558 U.S. at

366-67;    52   U.S.C.     § 30104(f)(2)          (providing     that    a   disclosure

statement identify contributors                  who "contributed an aggregate

amount of $1,000 or more").

            In view of the number of criteria that an organization

must satisfy before being required to file, the appellants' claim

that the Act's disclosure requirements are "expansive" is an

exercise in hyperbole.            Both the circumscribed scope of the Act's

requirements       and    the     rather     modest      quantity   of       information

demanded by the Board argue to the contrary. In combination, these

facts     bolster        our     conclusion       that     the   Act's       disclosure

requirements are narrowly tailored enough to avoid any First

Amendment infirmity.             We uphold those requirements against the

appellants' facial challenge.

                                             4

            This     brings        us   to       the     appellants'     remonstrance

concerning the Act's on-ad disclaimer requirement.                      See R.I. Gen.

Laws § 17-25.3-3.              The Act's spending and temporal thresholds

coalesce to render the disclaimer requirement applicable in only

a limited set of circumstances.              That set of circumstances shrinks

even further in view of the fact that donors need not be listed if

they have opted out of election-related spending.                       See, e.g., id.

§ 17-25.3-3(a).




                                        - 22 -
             Disclaimer     requirements      are    reviewed     under    exacting

scrutiny (not strict scrutiny, as the appellants assert).                         See

Citizens United, 558 U.S. at 368.             In NOM, we upheld aspects of

Maine's   campaign       finance    law,   including      an    on-ad    disclaimer

requirement that bore a family resemblance to the requirement

challenged here.         See NOM, 649 F.3d at 58-61.               The Maine law

demanded that a communication identify the "person who made or

financed the expenditure for the communication."                    See Me. Rev.

Stat. Ann. tit. 21-A, § 1014(1)-(2).           The Act goes a step further;

it demands not only identification of the funding organization

itself but also identification of its five largest donors.                        See

R.I. Gen. Laws § 17-25.3-3.           Put another way, the Act requires

that the on-ad disclaimer both disclose the relevant speaker and

some donors to that speaker.

             Although the NOM Court was not obliged to apply a narrow-

tailoring    test   to    requirements      like    the    ones   before    us,    we

nonetheless find that court's reasoning instructive.                    Here, as in

Maine, the Act's disclaimer requirement has "a close relation to

[the Board's] interest in dissemination of information regarding

the financing of political messages."               NOM, 649 F.3d at 58-61.

             To be sure, the appellants labor to distinguish NOM and

consign it to the scrap heap.              The distinctions upon which the

appellants    rely,      however,    cannot   carry       the   weight    that    the




                                     - 23 -
appellants pile upon them.                We explain briefly and then turn

directly to the top-five-donor mandate.

             At    the    outset,     the   appellants       point   out   that     the

plaintiffs        in   NOM     advanced     only    vagueness    and     overbreadth

challenges.       That is true as far as it goes — but it does not take

the appellants very far.             Because the NOM court applied exacting

scrutiny    to     analogous     election-law       requirements,       some   of   its

reasoning can usefully be transplanted to the case at hand.

             The appellants next note that the Maine statute has an

"escape hatch" for avoiding the state's disclosure and disclaimer

requirements, whereas the Act contains none.                  Placing reliance on

this distinction, though, is too much of a stretch.                      The "escape

hatch" to which the appellants allude — which, at any rate, was

not deemed essential by the NOM court — is a provision in the Maine

statute that allows for a hearing to rebut a presumption of

applicability.           See   id.   at    49.     Rhode    Island   law   offers    a

functionally equivalent mechanism:                 it allows a party to seek an

advisory opinion from the Board regarding the Act's applicability

to a communication.            See R.I. Gen. Laws § 17-25-5(c)(1).             Though

not identical, any discrepancy between these approaches does not

throw shade on the persuasive reasoning of NOM.

             The appellants also note that Maine's law — unlike the

Act   —   applies      only     to   communications        concerning    candidates'

elections rather than referenda and suggest that the government's


                                          - 24 -
interest in regulating the latter is weaker.         But there is nothing

in NOM that indicates that we predicated our decision on the Maine

statute's exclusive focus on candidates.          The well-established

interest articulated in      NOM pertains to the ability of "the

electorate to make informed decisions and give proper weight to

different speakers and messages." 649 F.3d at 57 (quoting Citizens

United, 558 U.S. at 371).    This interest applies to the passage of

referenda in the same way in which it applies to the election of

candidates.     And in the last analysis, disclaimer requirements —

like the requirement challenged here — help to ensure a well-

informed electorate by preventing those who advocate for either

candidates or issues from hiding their identities from the gaze of

the public.     See McConnell, 540 U.S. at 198.

            This brings us to the appellants' contention that the

requirement to identify in a disclaimer the top five donors to the

entity that places the advertisement cannot withstand exacting

scrutiny.     Such a requirement, the appellants assert, serves no

informational    interest   and   is   essentially    redundant   of   the

disclosure requirement.     We are not persuaded.

            There is plainly an informational interest served by an

on-ad disclaimer that identifies some of the speaker’s donors, as

both Citizens United and NOM recognized in upholding disclosure

requirements for equivalent funders.       The on-ad donor disclaimer,

moreover, is not entirely redundant to the donor information


                                  - 25 -
revealed by public disclosures.       The appellants cannot plausibly

dispute that on-ad donor information is a more efficient tool for

a member of the public who wishes to know the identity of the

donors backing the speaker.        As we have explained, "[c]itizens

rely ever more on a message's source as a proxy for reliability

and a barometer of political spin."          NOM, 649 F.3d at 57.       And

even though citizens have become reliant on such cues, they may be

too easily overlooked or obscured.        The public is "flooded with a

profusion of information and political messages," id., and the on-

ad donor disclaimer provides an instantaneous heuristic by which

to evaluate generic or uninformative speaker names.

           And   even   beyond   increased   efficiency,   the   form    of

disclosure — an on-ad disclaimer — may be more effective in

generating discourse that facilitates the ability of the public to

make informed choices in the specialized electoral context.             The

donor disclosure alerts viewers that the speaker has donors and,

thus, may elicit debate as to both the extent of donor influence

on the message and the extent to which the top five donors are

representative of the speaker’s donor base — questions that the

appellants seem to think the citizenry too dull to ask.          Citizens

United gives us reason to believe that the appellants' view is

myopic.   There, the Court recognized that the disclaimers at issue

were intended to "insure that the voters are fully informed," 558

U.S. at 368 (quoting Buckley, 424 U.S. at 76), and it nowhere


                                 - 26 -
indicated that the state interest in "provid[ing] the electorate

with information" has force only when such disclaimers can be said

to facilitate disclosure requirements, id. (quoting McConnell, 540

U.S. at 196).

             The   appellants    also    contend     that    the    on-ad    donor

disclaimer    furnishes     potentially     irrelevant      information      while

unduly burdening their speech.             But even though the degree of

relevancy may vary, the identification of top donors is relevant

in all cases.          To illustrate this point, we take one of the

appellants' proffered hypotheticals.            A top-five-donor disclaimer

may be less helpful than a top-six-donor disclaimer, if an entity's

sixth-largest      donor    is   somehow       directly     connected   to    the

advertisement.         But this line-drawing exercise — which asks, at

bottom, whether to mandate a list of five top donors or some

greater or lesser number — is a task best left to the legislature.

Cf. Buckley, 424 U.S. at 83 (observing that the level at which to

set   monetary     thresholds     for     reporting       and    disclosure    is

"necessarily       a     judgmental      decision,        best     left . . . to

congressional discretion").        What matters is that the disclaimer

includes a limited set of data points, readily available to the

speaker, that is directly tied to educating voters on the message's

source.

             Additionally, the appellants say that they worry that

the top-five-donor list might mislead a viewer either as to the


                                      - 27 -
makeup   of    a   speaker's   contributor       base     or    as    to    a    donor's

endorsement of the message.            They also worry that the donor list

could elicit threats or harassment. But the on-ad donor disclaimer

is subject to the same off-ramps that apply to the disclosure

requirement. See, e.g., R.I. Gen. Laws § 17-25.3-3(a) ("[N]o donor

shall be listed who is not required to be disclosed in a report to

the board of elections by the person, business entity, or political

action   committee.").         These    off-ramps       serve    to   mitigate          the

appellants' stated concerns, which do not necessarily arise in all

cases, and ensure the disclaimer provision is narrowly tailored.

An organization could, of course, raise any concerns particular to

its circumstances by means of an as-applied challenge.

              We cut to the chase.        In the election-related context,

it is clear beyond hope of contradiction that the state can require

speakers to self-identify through disclosures and disclaimers.

Beyond   self-identification,          though,    the    state       does   not        have

limitless      power   to   require     more     from    a     speaker,         such    as

identification of its donors.            Our task today, however, does not

involve setting the outer constitutional bounds of what a state

might demand in terms of election-related disclaimers. It suffices

to say that Rhode Island's disclaimer requirement, including its

top-five-donor provision, survives exacting scrutiny when faced

with a facial challenge.




                                       - 28 -
                                    5

            In a Rumpelstiltskin-like effort to turn dross into

gold, the appellants beseech us to consider the potential effects

that the Act — and particularly, its disclaimer requirement — will

have on their own organizations and memberships.               We are aware

that the Supreme Court has left open the possibility of as-applied

challenges to disclosure and disclaimer requirements if a threat

of retaliation looms.      See Citizens United, 558 U.S. at 370;

McConnell, 540 U.S. at 98.         To mount this type of challenge,

though, a party must show "a reasonable probability that the

compelled   disclosure . . . will       subject   [donors]     to     threats,

harassment, or reprisals."    Buckley, 424 U.S. at 74.

            The appellants' amended complaint is bereft of any such

factual allegations.     And to cinch the matter, the appellants

concede that they have mounted only a facial challenge to the Act.

Generally    speaking,   facial    challenges      leave      no    room    for

particularized   considerations     and    must   fail   as    long    as   the

challenged regulation has any legitimate application.               See Wash.

State Grange v. Wash. State Republican Party, 552 U.S. 442, 449

(2008); Hightower v. City of Bos., 693 F.3d 61, 77-78 (1st Cir.

2012).   That is the case here:     the appellants have wholly failed

to demonstrate that the alleged lack of tailoring is "categorical"

and present in every application of the challenged requirements.

Ams. for Prosp., 141 S. Ct. at 2387.              There is no "dramatic


                                  - 29 -
mismatch . . . between the interest that [Rhode Island] seeks to

promote and the [disclosure and disclaimer] regime that [it] has

implemented in service of that end."               Id. at 2386.        It bears

emphasis that the disclaimer requirement, for example, applies to

a small number of donors, based on a reasonable assessment of their

likely     roles     in      financing     the   particular     electioneering

communication.       And it does so predicated on a sensible concern

that       —       without       this       information       being      readily

accessible — "independent          groups    [could   run]    election-related

advertisements       'while     hiding    behind   dubious     and    misleading

names.'"       Citizens United, 558 U.S. at 367 (quoting McConnell, 540

U.S. at 197).

               Nor is it evident on this record that "a substantial

number of [the Act's] applications are unconstitutional, judged in

relation to the statute's plainly legitimate sweep."                   Ams. for

Prosp., 141 S. Ct. at 2387 (quoting United States v. Stevens, 559

U.S. 460, 473 (2010)).          Indeed, the parties have made it evident,

both before the district court and in their briefs on appeal, that

they do not contend that the Act is overbroad.               See Gaspee, 482 F.

Supp. 3d at 19.           Needless to say, any individual challenges,

including those alleging that the requirements impose an unusual

burden in particular circumstances (such as a chilling effect on

speech resulting from harassment), may be brought in the form of

as-applied challenges.


                                        - 30 -
                                        B

             The appellants attempt to move the goalposts.              They say

that even if the challenged provisions                   of the Act withstand

exacting scrutiny, we should still strike down those provisions on

other grounds.     To this end, they offer three counter-arguments as

to why the challenged provisions infringe their First Amendment

rights.   We turn next to these counter-arguments.

                                        1

             The   appellants   argue       that   the    Act's   disclosure   and

disclaimer     requirements      transgress         the     First    Amendment's

protection of anonymous political speech.                 Their argument relies

primarily on the Supreme Court's decision in McIntyre v. Ohio

Elections Commission, 514 U.S. 334 (1995). In that case, the Court

invalidated a blanket ban on anonymous campaign literature under

which an individual pamphleteer had been charged, convicted, and

fined.    See id. at 357.

             The threshold question is whether the Court's later

decision in Citizens United pretermits this argument.                   Although

the Citizens United Court did not directly address McIntyre, the

appellants in Citizens United made a McIntyre-based argument in

their brief.       See Citizens United, Appellants' Br. at 44.                 The

fact that the Court did not adopt the McIntyre framework in the

election-law context speaks eloquently to its inapplicability.




                                   - 31 -
             The Ohio statute at issue in McIntyre constituted an

outright ban on anonymous literature.            See 514 U.S. at 336.    That

is at a considerable remove from a disclosure requirement in the

election-law context.        We deem this to be a dispositive difference

because — in contrast to the broad sweep of the Ohio statute — the

Act's disclosure regime applies only to a small subset of campaign

finance spending.     See Worley v. Fla. Sec. of State, 717 F.3d 1238,

1247 (11th Cir. 2013) (finding McIntyre inapplicable for similar

reasons).

             Indeed, the McIntyre Court itself distinguished between

election-related disclosures and political pamphlets, emphasizing

the more robust interest in protecting the latter.              See 514 U.S.

at   355.     In    the   Court's   words,      mandatory   campaign   finance

disclosures are "a far cry from compelled self-identification on

all election related writings."           Id.    Money, the Court wrote, is

"less    specific,    less   personal,     and    less   provocative   than   a

handbill."    Id.    Given these salient differences, we conclude that

the appellants' McIntyre-based "speaker privacy" argument lacks

force.

                                      2

             The appellants next strive to draw an analogy between

the Act's disclosure requirements and the compelled disclosure of

membership lists invalidated by the Court in NAACP v. Alabama, ex




                                    - 32 -
rel. Patterson, 357 U.S. 449 (1958).         This analogy does not hold

water.

            In NAACP, the Court was confronted with a challenge to

a state court order requiring disclosure of the NAACP’s membership

rolls to the Alabama state attorney general.        See id. at 451.    The

state’s asserted interest in the membership information was to

address business registration fraud, see id. at 464, but the proof

revealed that the state was motivated by a desire to drive out the

organization and its racial integration efforts during the Jim

Crow era.    The Court rejected the state's bid.       See id.

            In contrast, the challenge mounted by the appellants is

a purely facial challenge to a disclosure regime designed to

increase transparency with respect to election-related spending.

As Citizens United and NOM evince, the election-law context is a

breed apart, implicating the government's substantial interest in

transparent elections — the bedrock of our democracy.

            If more is needed — and we do not think that it is — we

note that NAACP involved what amounted to an as-applied challenge

based on a developed record.         There, the plaintiffs had made an

"uncontroverted showing that on past occasions revelation of the

identity of its rank-and-file members has exposed these members to

economic    reprisal,   loss   of     employment,   threat   of   physical

coercion, and other manifestations of physical hostility."          Id. at

462.     This stands in sharp contradistinction to the case at hand


                                    - 33 -
— a case in which the appellants have made no faintly comparable

showing.

             That ends this aspect of the matter.               Equating the

production       order   invalidated    in     NAACP   with   the    disclosure

requirements of the Act is like equating aardvarks with alligators.

Consequently, we reject the appellants’ attempt to place this case

under the carapace of NAACP.

             By a similar token, there is no parallel between the

Act's narrowly tailored disclosure regime, focused on election-

related spending, and the general donor-disclosure requirements

struck down in Americans for Prosperity (a decision that traced

its reasoning back to NAACP).          See Ams. for Prosp., 141 S. Ct. at

2382.      In Americans for Prosperity, the government's asserted

interest     was    to    prevent    the     mismanagement    of     charitable

contributions.       See id. at 2385-86.         The Court focused on "the

dramatic mismatch" between this asserted interest and an overbroad

disclosure regime, striking down the challenged provisions because

the information collected played little to no part in assisting

the government's anti-fraud efforts.              See id. at 2386.             That

reasoning does not assist the appellants, given that the fit

between    the     Act   and   the   state's    informational       interest    is

reasonable.




                                     - 34 -
                                       3

             The   appellants'   third     counter-argument   attempts   to

characterize the Act's on-ad disclaimer requirement as a form of

unconstitutionally compelled speech.           They say that forcing an

organization to identify itself and its five largest donors in a

disclaimer    on   certain   types    of   electioneering   communications

violates their First Amendment right to refrain from expressing

particular viewpoints.       See Wooley v. Maynard, 430 U.S. 705, 714

(1977) (holding that First Amendment protects "both the right to

speak freely and the right to refrain from speaking at all").

             In support, the appellants rely on the Supreme Court's

decision in National Institute of Family and Life Advocates v.

Becerra (NIFLA), 138 S. Ct. 2361 (2018).          There, a group of pro-

life pregnancy centers challenged a state statute requiring such

facilities both to advise women that California provides free or

low-cost abortions and to furnish a telephone number that could be

called.   See id. at 2368.    The Court determined that the California

statute was content-based because it commanded the centers to

"speak a particular message."         Id. at 2371.   In that regard, the

Court emphasized that the statute required pregnancy centers to

communicate information about abortion accessibility, which is

"the very practice that [the centers] are devoted to opposing."

Id.   In those circumstances, the Court found that the statute




                                     - 35 -
likely abridged the centers' First Amendment rights.    See id. at

2378.

          The appellants assert that the Act's on-ad disclaimer

requirement is equally vulnerable because it compels a covered

organization to recite a "government-drafted script," id., when

announcing itself and its five largest donors.      The appellants

submit that because they are organizations that value privacy,

such a compelled disclosure is fairly analogous to the mandatory

abortion announcement considered in NIFLA.

          On-ad disclaimer regimes concerning funding sources in

election-related contexts are simply not comparable to requiring

pro-life clinics to explain to patients that they may seek free

abortion services from the government. Disclaimers — in the unique

election-related context — serve the salutary purpose of helping

the public to understand where "money comes from."     Buckley, 424

U.S. at 66.   The election-related context implicated here is alone

sufficient to distinguish NIFLA.

          Other facets of the attempted comparison underscore the

infirmity of the appellants’ position.       The on-ad disclaimer

requirement burdens speech modestly and does not require any

organization to convey a message antithetic to its own principles.

The speaker can for the most part control the content of any

particular communication and must disclose only some of the funding

sources undergirding that communication.   This arrangement imposes


                               - 36 -
no obligation to annunciate something inimical either to the

message of the communication itself or to the fundamental beliefs

of the speaker.     So viewed, the appellants' attempt to analogize

this challenge to other compelled speech cases poses no obstacle

here, and we hold that the challenged provision of the Act does

not unconstitutionally require compelled speech.

                                    IV

            Mindful that a well-informed electorate is as vital to

the survival of a democracy as air is to the survival of human

life, we hold that the challenged provisions of the Act bear a

substantial relation to a sufficiently important governmental

interest and are narrowly tailored enough to withstand exacting

scrutiny.     We   also   hold   that    those   provisions   overcome   the

appellants' facial challenge and their array of counter-arguments.

            We need go no further. For the reasons elucidated above,

we uphold the challenged aspects of Rhode Island's disclosure and

disclaimer regime.        Accordingly, the district court's entry of

judgment in favor of the Board must be



Affirmed.




                                  - 37 -